Name: Commission Regulation (EEC) No 3342/91 of 15 November 1991 fixing the amount of aid for peas, field beans and sweet lupins
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 16. 11 . 91No L 316/28 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3342/91 of 15 November 1991 fixing the amount of aid for peas, field beans and sweet lupins monthly as from the beginning of the third month of the marketing year ; whereas the amount of the monthly increases in the threshold price was fixed by Council Regulation (EEC) No 1626/91 (8) ; Whereas the abatement of the subsidy which arises, where appropriate, from the system of maximum guaranteed quantities for the 1991 /92 year, has been fixed by Commission Regulation (EEC) No 2607/91 (9) ; Whereas, pursuant to Article 4 of Regulation (EEC) No 1431 /82, the world market price for soya cake must be determined on the basis of the most favourable purchase possibilities, excepting offers and quotations which cannot be considered representative of the real market trend ; whereas account must be taken both of all offers on the world market and of the prices quoted on exchanges that are important for international trade ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1431 /82 of 18 May 1982 laying down special measures for peas, field beans and sweet lupins ('), as last amended by Regu ­ lation (EEC) No 1624/91 (2), and in particular Article 3 (6) (a) thereof, Having regard to Commission Regulation (EEC) No 3540/85 of 5 December 1985 laying down detailed rules for the application of the special measures for peas, field beans and sweet lupins (3), as last amended by Regulation (EEC) No 1906/91 (4), and in particular Article 26a (7) thereof, Whereas, as provided for in Article 3 ( 1 ) of Regulation (EEC) No 1431 /82, aid is granted for peas, field beans and sweet lupins harvested in the Community and used in the manufacture of feedingstuffs where the world market price of soya cake is lower than the activating price ; whereas this aid is equal to a proportion of the difference between these prices ; whereas this proportion of the price difference was fixed in Article 3a of Council Regulation (EEC) No 2036/82 Q, as last amended by Regulation (EEC) No 2206/90(0 ; Whereas, in accordance with Article 3 (2) of Regulation (EEC) No 1431 /82, aid is granted for peas and field beans harvested in the Community where the world market price for these products is lower than the guide price ; whereas this aid is equal to the difference between the two prices ; Whereas the threshold price activating the aid for peas, field beans and sweet lupins for the 1991 /92 marketing year was fixed by Council Regulation (EEC) No 1625/91 Q ; whereas, as provided for in Article 2a of Regulation (EEC) No 1431 /82, the activating price for the aid for peas, field beans and sweet lupins is increased Whereas, pursuant to Article 1 of Commission Regulation (EEC) No 2049/82 (10), as last amended by Regulation (EEC) No 1238/87 (u), the price must be determined per 100 kilograms of bulk soya cake of the standard quality defined in Article 1 (2) of Council Regulation (EEC) No 1464/86 (12) delivered to Rotterdam ; whereas the neces ­ sary adjustments, notably those referred to in Article 2 of Regulation (EEC) No 2049/82, must be made for offers and quotations not of the type referred to above ; Whereas, if the aid system is to operate normally, refunds should be calculated on the following basis :  in the case of currencies which are maintained in rela ­ tion to each other at any moment within a band of 2,25 %, a rate of exchange based on their central rate, multiplied by the correcting factor provided for in Article 6 ( 1 ) of Council Regulation (EEC) No 1677/ 85 (13), as last amended by Regulation (EEC) No 2205/90 (14),  for the other currencies, an exchange rate based on an average of the ecu rates published in the Official Journal of the European Communities, C series, over a period to be determined, multiplied by the coeffi ­ cient referred to in the preceding indent ; (') OJ No L 162, 12. 6 . 1982, p. 28. 0 OJ No L 150, 15. 6 . 1991 , p. 10. (3) OJ No L 342, 19 . 12. 1985, p. 1 . (4) OJ No L 169, 29. 6. 1991 , p. 46. 0 OJ No L 219, 28 . 7. 1982, p. 1 . 0 OJ No L 201 , 31 . 7. 1990, p. 11 . 0 OJ No L 150, 15 . 6. 1991 , p. 11 . (&gt;) OJ No L 150, 15. 6. 1991 , p . 13 . O OJ No L 243, 31 . 8 . 1991 , p . 55. (10) OJ No L 219, 28 . 7. 1982, p. 36. (") OJ No L 117, 5. 5. 1987, p . 9 . (12) OJ No L 133, 21 . 5 . 1986, p. 21 . H OJ No L 164, 24. 6. 1985, p. 6. (M) OJ No L 201 , 31 . 7. 1990, p. 9. 16. 11 . 91 Official Journal of the European Communities No L 316/29 Whereas pursuant to Articles 121 (2) and 307 (2) of te Act of Accession the amount of the aid for products harvested and processed in either of these Member States should be reduced by the customs duty charged on importation of products from third countries ; Whereas the world market price for peas and field beans and the amount of aid referred to in Article 3 (2) of Regu ­ lation (EEC) No 1431 /82 were fixed by Commission Regulation (EEC) No 1899/91 (') ; whereas in terms of Article 2a of Regulation (EEC) No 1431 /82 the guide price is increased monthly as from the beginning of the third month of the marketing year ; Whereas, pursuant to Article 26a of Regulation (EEC) No 3540/85, the gross aid expressed in ecus that results from Article 3 of Regulation (EEC) No 1431/82 shall be weighted by the differential amount referred to in Article 12a of Regulation (EEC) No 2036/82 and then converted into the final aid in the currency of the Member State in which the products are harvested using the agricultural conversion rate of that Member State, HAS ADOPTED THIS REGULATION : Article 1 The amounts of aid provided for in Article 3 ( 1 ) of Regu ­ lation (EEC) No 1431 /82 is indicated in the Annexes hereto. Article 2 This Regulation shall enter into force on 16 November 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 November 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 169, 29 . 6. 1991 , p. 29. No L 316/30 Official Journal of the European Communities 16 . 11 . 91 ANNEX I Gross aid Products intended for human consumption : (ECU per 100 kg) Current 11 1st period 12 2nd period 1 3rd period 2 4th period 3 5th period 4 6th period 5 Peas used :  in Spain  in Portugal  in antother Member State 7,560 7,577 7,704 7,718 7,735 7,862 7,876 7,893 8,020 8,034 8,051 8,178 , 8,192 8,209 8,336 8,350 8,367 8,494 8,350 8,367 8,494 Field beans used :  in Spain  in Portugal  in another Member State 7,704 7,577 7,704 7,862 7,735 7,862 8,020 7,893 8,020 8,178 8,051 8,178 8,336 8,209 8,336 8,494 8,367 8,494 8,494 8,367 8,494 Products used in animal feed : (ECU per 100 kg) Current 11 1st period 12 2nd period 1 3rd period 2 4th period 3 5th period 4 6th period 5 A. Peas used :  in Spain  in Portugal  in another Member State 9,348 9,398 9,398 9,410 9,461 9,461 9,441 9,492 9,492 9,598 9,650 9,650 9,756 9,807 9,807 10,168 10,217 10,217 10,390 10,437 10,437 B. Field beans used :  in Spain  in Portugal  in another Member State 9,348 9,398 9,398 9,410 9,461 9,461 9,441 9,492 9,492 9,598 9,650 9,650 9,756 9,807 9,807 10,168 10,217 10,217 10,390 10,437 10,437 C. Sweet lupins harvested in Spain and used :  in Spain  in Portugal  in another Member State 11,922 11,989 11,989 11,795 11,862 11,862 11,625 11,694 11,694 11,625 11,694 11,694 11,625 11,694 11,694 11,965 12,031 12,031 12,261 12,325 12,325 D. Sweet lupins harvested in another Member State and used :  in Spain  in Portugal  in another Member State 11,922 1 1,989 11,989 11,795 11,862 11,862 11,625 11,694 11,694 11,625 11,694 11,694 11,625 11,694 11,694 11,965 12,031 12,031 12,261 12,325 12,325 16. 11 . 91 Official Journal of the European Communities No L 316/31 ANNEX II Final aid Products intended for human consumption : (in national currency per 100 kg) Current 11 1st period 12 2nd period 1 3rd period 2 4th period 3 5th period 4 6th period 5 Products harvested in :  BLEU (Bfrs/Lfrs)  Denmark (Dkr)  Federal Republic of Germany (DM)  Greece (Dr) 374,08 69,18 18,14 1 942,34 381,75 70,60 18,51 1 982,18 389,42 72,02 18,88 2 022,01 397,09 73,44 19,25 2 061,85 404,77 74,86 19,62 2 101,68 412,44 76,28 20,00 2 141,52 412,44 76,28 20,00 2 141,52  Spain (Pta)  France (FF)  Ireland ( £ Irl)  Italy (Lit)  Netherlands (Fl)  Portugal (Esc)  United Kingdom ( £) 1 161,98 60,83 6,770 13 570 20,44 1 607,64 6,128 1 185,81 62,08 6,909 13 849 20,85 1 640,61 6,254 1 209,64 63,32 7,048 14 127 21,27 1 673,58 6,379 1 233,47 64,57 7,187 14 405 21,69 1 706,55 6,505 1 257,30 65,82 7,325 14 683 22,11 1 739,52 6,631 1 281,13 67,07 7,464 14 962 22,53 1 772,49 6,756 1 281,13 67,07 7,464 14 962 22,53 1 772,49 6,756 Amounts to be deducted in the case of :  Peas used in Spain (Pta) : 21,72,  Peas, and field beans used in Portugal (Esc) : 26,50. ANNEX III Partial aids Peas intended for animal feed : (in national currency per 100 kg) Current 11 1st period 12 2nd period 1 3rd period 2 4th period 3 5th period 4 6th period 5 Products harvested in :  BLEU (Bfrs/Lfrs)  Denmark (Dkr)  Federal Republic of Germany (DM)  Greece (Dr)  Spain (Pta)  France (FF)  Ireland ( £ Irl)  Italy (Lit)  Netherlands (Fl)  Portugal (Esc)  United Kingdom ( £) 456,33 84,39 22,12 2 369,43 1 417,48 74,20 8,259 16 554 24,93 1 961,14 7,475 459,39 84,96 22,27 2 385,32 1 426,98 74,70 8,314 16 665 25,10 1 974,28 7,525 460,90 85,24 22,35 2 393,13 1 431,66 74,95 8,341 16 720 25,18 1 980,75 7,550 468,57 86,66 22,72 2 432,97 1 455,49 76,19 8,480 16 998 25,60 2 013,72 7,676 476,19 88,07 23,09 2 472,55 1 479,17 77,43 8,618 17 275 26,01 2 046,49 7,801 496,10 91,75 24,05 2 575,92 1 541,01 80,67 8,978 17 997 27,10 2 132,04 8,127 506,78 93,72 24,57 2 631,39 1 574,19 82,41 9,172 18 384 27,68 2 177,95 8,302 Amounts to be deducted in the case of use :  Spain (Pta)  Portugal (Esc) 7,54 0,00 7,69 0,00 7,69 0,00 7,84 0,00 7,69 0,00 7,39 0,00 7,09 0,00 No L 316/32 Official Journal of the European Communities 16. 11 . 91 ANNEX IV Corrective amount to be added to the amounts in Annex III (in national currency per 100 kg) Use of the products BLEU DK DE EL ESP FR IRL IT NL PT UK Products harvested in :  BLEU (Bfrs/Lfrs)  Denmark (Dkr)  Federal Republic of Germany (DM) 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00  Greece (Dr)  Spain (Pta)  France (FF)  Ireland ( £ Irl)  Italy (Lit)  Netherlands (Fl)  Portugal (Esc)  United Kingdom ( £) 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 ANNEX V Partial aids Field beans intended for animal feed : (in national currency per 100 kg) Current 11 1st period 12 2nd period 1 3rd period 2 4th period 3 5th period 4 6th period 5 Products harvested in :  BLEU (Bfrs/Lfrs)  Denmark (Dkr)  Federal Republic of Germany (DM)  Greece (Dr)  Spain (Pta)  France (FF)  Ireland ( £ Irl)  Italy (Lit)  Netherlands (Fl)  Portugal (Esc)  United Kingdom ( £) 456,33 84,39 22,12 2 369,43 1 417,48 74,20 8,259 16 554 24,93 1 961,14 7,475 459,39 84,96 22,27 2 385,32 1 426,98 74,70 8,314 16 665 25,10 1 974,28 7,525 460,90 85,24 22,35 2 393,13 1 431,66 74,95 8,341 16 720 25,18 1 980,75 7,550 468,57 86,66 22,72 2 432,97 1 455,49 76,19 8,480 16 998 25,60 2 013,72 7,676 476,19 88,07 23,09 2 472,55 1 479,17 77,43 8,618 17 275 26,01 2 046,49 7,801 496,10 91,75 24,05 2 575,92 1 541,01 80,67 8,978 17 997 27,10 2 132,04 8,127 506,78 93,72 24,57 2 631,39 1 574,19 82,41 9,172 18 384 27,68 2 177,95 8,302 Amounts to be deducted in the case of use :  Spain (Pta)  Portugal (Esc) 7,54 0,00 7,69 0,00 7,69 0,00 7,84 0,00 7,69 0,00 7,39 0,00 7,09 0,00 16 . 11 . 91 Official Journal of the European Communities No L 316/33 ANNEX VI Corrective amount to be added to the Amounts in Annex V (in national currency per 100 kg) Use of the products BLEU DK DE EL ESP FR IRL IT NL PT UK Products harvested in :  BLEU (Bfrs/Lfrs)  Denmark (Dkr)  Federal Republic of Germany (DM)  Greece (Dr)  Spain (Pta)  France (FF)  Ireland ( £ Irl)  Italy (Lit)  Netherlands (Fl)  Portugal (Esc)  United Kingdom ( £) 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 ANNEX VII Partial aid Sweet lupins intended for use in animal feed : (in national currency per 100 kg) Current 11 1st period 12 2nd period 1 3rd period 2 4th period 3 5th period 4 6th period 5 Products harvested in :  BLEU (Bfrs/Lfrs)  Denmark (Dkr)  Federal Republic of Germany (DM)  Greece (Dr)  Spain (Pta)  France (FF)  Ireland ( £ Irl)  Italy (Lit)  Netherlands (Fl)  Portugal (Esc)  United Kingdom ( £) 582,14 107,66 28,22 3 022,68 1 808,28 94,66 10,536 21 118 31,80 2 501,82 9,536 575,97 106,52 27,93 2 990,66 1 789,12 93,66 10,424 20 894 31,46 2 475,31 9,435 567,82 105,01 27,53 2 948,30 1 763,78 92,33 10,276 20 598 31,02 2 440,26 9,302 567,82 105,01 27,53 2 948,30 1 763,78 92,33 10,276 20 598 31,02 2 440,26 9,302 567,82 105,01 27,53 2 948,30 1 763,78 92,33 10,276 20 598 31,02 2 440,26 9,302 584,18 108,04 28,32 3 033,27 1 814,61 94,99 10,573 21 192 31,91 2 510,58 9,570 598,46 110,68 29,02 3 107,39 1 858,96 97,31 10,831 21 710 32,69 2 571,93 9,804 Amounts to be deducted in the case of use in :  Spain (Pta)  Portugal (Esc) 10,11 0,00 10,11 0,00 10,41 0,00 10,41 0,00 10,41 0,00 9,95 0,00 9,65 0,00 No L 316/34 Official Journal of the European Communities 16. 11 . 91 ANNEX VIII Corrective amount to be added to amounts in Annex VII (in national currency per 100 kg) Use of products : BLEU DK DE EL ES FR IRL IT NL PT UK Products harvested in :  BLEU (Bfrs/Lfrs)  Denmark (Dkr)  Federal Republic of Germany (DM)  Greece (Dr)  Spain (Pta)  France (FF)  Ireland ( £ Irl) 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0,00 0,00 0,00 0,00 0,00 0,00 0,000  Italy (Lit)  Netherlands (Fl)  Portugal (Esc)  United Kingdom ( £) 0 0,00 0,00 0,000 0 0,00 0,00 0,000 0 0,00 0,00 0,000 0 0,00 0,00 0,000 0 0,00 0,00 0,000 0 0,00 0,00 0,000 0 0,00 0,00 0,000 0 0,00 0,00 0,000 0 0,00 0,00 0,000 0 0,00 . 0,00 0,000 0 0,00 0,00 0,000 ANNEX IX Exchange rate of the ecu to be used BLEU DK DE EL ES FR IRL IT NL PT UK In national currency, ECU 1 = 42,4032 7,84195 2,05586 228,885 128,812 6,89509 0,767417 1 538,24 2,31643 177,382 0,703750